DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 43 and 45 are objected to because of the following informalities:
In claim 43, the term "respective reference signal strength levels" should be "a respective reference signal strength level" (emphasis added) since claim 39 does not recite a plurality of point to point radio links. Hence, the comparison is between the received signal strength data with a respective reference signal strength level of the at least one point to point radio link.
In claim 45, the term "the first point to point radio link" should be "the at least one point to point radio link " (emphasis added) since the term “the first point to point radio link” appear for the first time, however, read as though they have already been recited.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	As to claims 39, 47, 51, 58, and 63-64, term “disturbance event” and “precipitation event” render the claim indefinite because it is not clear if rain is “disturbance event” or “precipitation event”. Does rain correspond to both “disturbance event” and “precipitation event”. It is also not clear if snow is “disturbance event” or “precipitation event”. Does snow correspond to both “disturbance event” and “precipitation event”. 
It appears that the claims are directed to differentiate between “disturbance event” and “precipitation event”. In contrast, page 2 of the instant specification states that a precipitation event is an event that is associated with any product of the10 condensation of atmospheric water vapor that falls under gravity, such as for example rain and snow. Page 19 of the instant specification states that disturbance event data further comprises a type of disturbance event, wherein the type of disturbance event is selected from a set of disturbance types comprising selective fading, obstructed signal path, wet snow, rain and30 wind.
	Hence, the instant specification provides conflicting content for “disturbance event” and “precipitation event” regarding to rain and snow.
	Accordingly, it is unclear.



Claims 40-46 are also rejected based on their dependency on claim 39.

Claims 48-50 are also rejected based on their dependency on claim 47.

Claims 52-57 are also rejected based on their dependency on claim 51.

Claims 59-62 are also rejected based on their dependency on claim 58.
	
Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejection as pointed out above (see 112b rejection as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-50 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim(s) 39, 47, and 63 contain subject matter “monitoring precipitation in the geographical region based on the link data and on the disturbance event data” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Page 8 of the instant specification states that weather monitoring unit 330 is arranged to estimate precipitation rate, such as rain rate, over the geographical region 630 based on the link20 data X1, X2, XN and on the disturbance event data Y1, Y2, YN. However, page 8 of the instant specification provide no clear written description support for claimed limitations of “monitoring precipitation in the geographical region based on the link data and on the disturbance event data”. Examiner’s assumption: when precipitation in the geographical region is monitored based on the link data while taking into account of detecting disturbance/impairment event data and mitigating/countermeasuring disturbance/impairment event data i.e. heating up antenna radome; hence, “monitoring precipitation in the geographical region based on the link data and on the disturbance event data”). However, the disclosure of the instant application has no written support for the Examiner’s assumption as stated above. Accordingly, the disclosure of the instant application has no written support for limitations “monitoring precipitation in the geographical region based on the link data and on the disturbance event data”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 40-46 and 48-50 are also rejected based on their dependency on claims 39 and 47 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 51 and 58 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuma – US 20160173227 (hereinafter “Ki”).
	As to claim 51, Ki teaches a concept of communication quality or received signal strength of point-to-point radio link depends on meteorological conditions (i.e. rain, fog) ([0002-0003]: rain corresponds to “a precipitation event”; fog corresponds to “disturbance event”).
	Ki further teaches adaptive processing performed by each of  controllers 12 and 22 described in the plurality of embodiments stated above may be implemented using a semiconductor processing device including an Application Specific Integrated Circuit (ASIC). Further, these processing may be implemented by causing a computer system including at least one processor (e.g., microprocessor or Digital Signal Processor (DSP)) to execute a program. Specifically, one or more programs including instructions to cause a computer system to perform the algorithms ([0071]: processor corresponds to “a classification unit”; ASIC corresponds to “processing circuitry”); The program(s) can be stored and provided to a computer using any type of non-transitory computer readable media. Non-transitory computer readable media include any type of tangible storage media. Examples of non-transitory computer readable media include flash ROM, Random Access Memory (RAM), etc. ([0072]). 
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ki to monitor communication quality or received signal strength of point-to-point radio link to see how rain and fog attenuate microwave radio signals at different frequencies. By observing/monitoring that rain and fog attenuate microwave radio signals at different frequencies, one having ordinary skill in the art can distinguish/classify between rain (or precipitation event) and fog (or disturbance event). Hence, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ki to include a method for classifying disturbance events by a classification unit, the method comprising: obtaining link data from at least one point to point radio link, the link data comprising received signal strength data associated with an operation of the at least one point to point radio link; and determining disturbance event data based on the link data indicating if the received signal strength data is affected by a disturbance event other than a precipitation event (as recited in claim 51); a classification unit, comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the classification unit is operative to: obtain link data from at least one point to point radio link, the link data comprising received signal strength data associated with an operation of the at least one point to point radio link determine disturbance event data based on the link data indicating if the received signal strength data is affected by a disturbance event other than a precipitation event (as recited in claim 58); a non-transitory computer readable recording medium storing a computer program product for classifying disturbance events by a classification unit, the computer program product comprising program instructions which, when run on processing circuitry of the classification unit, causes the classification unit to: obtain link data from at least one point to point radio link, the link data comprising received signal strength data associated with an operation of the at least one point to point radio link; and determine disturbance event data based on the link data indicating if the received signal strength data is affected by a disturbance event other than a precipitation event (as recited in claim 64), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to determine types of meteorological conditions based on communication quality or received signal strength of point-to-point radio link so that mitigating actions could be performed in advance to prevent/mitigate i.e. flooding and/or driving/commuting for safety) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claims 58 and 64, claims 58 and 64 are rejected as reasons stated in the rejection of claim 51.

Conclusion
Due to 112 issues presenting in claims 39-64, a rejection under prior art could not reasonably be made for claims 39-50, 52-57, and 59-63, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861
 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861